Citation Nr: 1614378	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neck and upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004, and from June
2006 to May 2007, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of RO in St Louis, Missouri.

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The issue of entitlement to service connection for a lumbosacral spine disorder was raised in the March 2016 Informal Hearing Presentation but has yet not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This case was previously remanded by the Board in October 2013 for further development and for the reasons explained below, is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claim.  

In this case, the AOJ attempted to afford the Veteran a VA examination in January 2014, pursuant to the October 2013 remand, in order to determine the nature and etiology of the claimed neck and upper back disorder.  Unfortunately, the Veteran did not appear for the VA examination and the AOJ denied the claims based on the available evidence of record.  38 C.F.R. § 3.655.  Since the issuance of the March 2014 supplemental statement of the case, the Veteran submitted a statement explaining that he was unable to attend the scheduled VA examination in January 2014, due to icy road/weather conditions.  See December 2014 statement.  He also expressed his willingness and desire to appear at another VA examination.  On these facts, the Board finds that the Veteran has provided adequate cause for missing the scheduled examination and should be afforded a new VA examination for his service connection claims in accordance with the October 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As discussed in the October 2013 remand, the Veteran has reported continuity of neck and upper back symptomatology since service.  Such statements are consistent with the medical evidence of record; however to date, a diagnosis has not been rendered for the neck and upper back symptoms.  See e.g. private physical therapy records.  Given the Veteran's service in the Southwest Asia, if a specific diagnosis for the neck and upper back pain is not found on examination, the VA examiner should consider whether the Veteran's pain is consistent with a qualifying chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness, associated with service in Southwest Asia during the Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655(a),(b) (2015).  

In addition, it appears that the Veteran receives VA treatment for his neck and upper back pain.  The most recent VA treatment records associated with the file are dated in May 2013.  Thus, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  In particular, as it appears that the Veteran also receives Tricare treatment, the AOJ should ask the Veteran to complete an authorization and consent form in order to obtain any outstanding, relevant Tricare records.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  In particular, ask the Veteran to complete an authorization and consent form if there are relevant, outstanding Tricare treatment records.  Obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.

2.  Obtain all outstanding VA treatment records dated from May 2013 to the present, to include records from the Columbia VAMC.

3.  Afford the Veteran a VA examination to determine the nature and etiology of his claimed neck and/or upper back disorders.  The claims file should be made available for review.

The examiner is asked to answer the following questions: 

a)  Identify all neck and/or upper back disabilities present since the filing of the claim in May 2007, even if the disorder subsequently resolved. 

b)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's service. 

c)  If the Veteran's symptoms of joint and/or muscle pain of the neck and upper back cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has/had objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

Additionally, if the Veteran's symptoms of joint and/or muscle pain of the neck and upper back cannot be ascribed to any known clinical diagnosis, offer an opinion as to whether it is at least as likely as not that the Veteran's neck and/or upper back symptoms represent a "medically unexplained chronic multisymptom illness" as defined in 38 C.F.R. § 3.317.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding continuity of neck and upper back symptomatology since service.  The rationale for any opinion offered should be provided.

If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




